DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Stephen W. Kopchik (Reg.# 61,215) on 8/18/22.
In the claims:
Claim 23, line 4, "by performing the steps of:" has been changed to -- by the computer by performing the steps of: --.
Allowable Subject Matter
Claims 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to high efficiency compression and decompression of video image data.
With regards to claim 22, Jeon (US 7,782,943) discloses a method for transmitting a bitstream via network (col. 1, ln.39-41, the method comprising: transmitting the bitstream via network (col.1, ln.39-41), wherein the bitstream is generated by performing the steps of: obtaining, from a sequence parameter set corresponding to the coded bitstream (col.8, ln.9-22), buffer description defining information for defining a plurality of buffer descriptions (col.8, ln.9-22); obtaining, from the sequence parameter set, reference list description defining information for defining a plurality of reference list descriptions corresponding to the buffer descriptions (col.8, ln.22-24); obtaining, from a first header of a processing unit that is a picture or a slice, buffer description selecting information for specifying one of the buffer descriptions, the first header being included in the coded bitstream (col.5, ln.46-52); and decoding the processing unit using (i) a buffer description specified in the buffer description selecting information and (ii) one of the reference list descriptions which corresponds to the specified buffer description (col.5, ln.46 to col.6, ln.3).
Chen (US 2010/0189173) discloses an image decoding apparatus with a decoder (paragraph 58) with a processor and a non-transitory computer readable medium for storing thereon a computer program, which when executed by the processor, causes the processor to perform operations (paragraph 20): obtaining, from a sequence parameter set corresponding to a coded bitstream (paragraph 36); obtaining a reference picture list (paragraph 38); decoding the coded bitstream (paragraph 130). 

The prior art, either singularly or in combination, does not disclose “a method for transmitting a bitstream via network, the method comprising: transmitting the bitstream via network, wherein the bitstream is generated by performing the steps of: writing, into a sequence header, (i) buffer descriptions, each of the buffer descriptions specifying reference pictures to be held in a buffer for encoding the pictures and (ii) reference list descriptions which correspond one-to-one with the buffer descriptions, each of the reference list descriptions indicating a correspondence relationship between one of the reference pictures that is specified by a corresponding one of the buffer descriptions and an index for identifying the reference picture; writing, into a header of one of slices in one of the pictures, selecting information indicating one of the buffer descriptions; and (i) specifying one of the reference pictures held in the buffer using the buffer description indicated by the selecting information, (ii) encoding the one of the slices using the specified reference picture, and (iii) writing, into the encoded sequence, the encoded slice and the index that identifies the specified reference picture in the reference list description that corresponds to the buffer description indicated by the selecting information, wherein syntax elements included in the sequence header are applied to all of the pictures in the encoded sequence, the syntax elements included in the sequence header including the buffer descriptions and the reference list descriptions, and wherein syntax elements included in a header of each of the slices are applied to all blocks in the slice, the syntax elements included in the header of the one of the slices including the selecting information” of claim 22.  
Thus, the prior art does not disclose the aforementioned claim 22. 
With regards to claim 23, Jeon (US 7,782,943) discloses an image decoding apparatus and image decoding method for decoding a coded bitstream (col. 1, ln.39-40) using (i) a buffer description for specifying a picture to be held in a buffer and (ii) a reference list description for specifying a picture to be referred to (col.8, ln.9-13), the image decoding method comprising: obtaining, from a sequence parameter set corresponding to the coded bitstream, buffer description defining information for defining a plurality of buffer descriptions (col.8, ln.9-22); obtaining, from the sequence parameter set, reference list description defining information for defining a plurality of reference list descriptions corresponding to the buffer descriptions (col.8, ln.22-24); obtaining, from a first header of a processing unit that is a picture or a slice, buffer description selecting information for specifying one of the buffer descriptions, the first header being included in the coded bitstream (col.5, ln.46-52); and decoding the processing unit using (i) a buffer description specified in the buffer description selecting information and (ii) one of the reference list descriptions which corresponds to the specified buffer description (col.5, ln.46 to col.6, ln.3).
Chen (US 2010/0189173) discloses a non-transitory computer readable medium storing a bitstream and computer executable instructions (paragraph 132), which when executed by a computer, cause the computer to transmit the bitstream via a network (paragraph 131), the bitstream being generated by the computer by performing the steps of: obtaining, from a sequence parameter set corresponding to a coded bitstream (paragraph 36); obtaining a reference picture list (paragraph 38); decoding the coded bitstream (paragraph 130).
The prior art, either singularly or in combination, does not disclose “a non-transitory computer readable medium storing a bitstream and computer executable instructions, which when executed by a computer, cause the computer to transmit the bitstream via a network, the bitstream being generated by the computer by performing the steps of: writing, into a sequence header, (i) buffer descriptions, each of the buffer descriptions specifying reference pictures to be held in a buffer for encoding the pictures and (ii) reference list descriptions which correspond one-to-one with the buffer descriptions, each of the reference list descriptions indicating a correspondence relationship between one of the reference pictures that is specified by a corresponding one of the buffer descriptions and an index for identifying the reference picture; writing, into a header of one of slices in one of the pictures, selecting information indicating one of the buffer descriptions; and (i) specifying one of the reference pictures held in the buffer using the buffer description indicated by the selecting information, (ii) encoding the one of the slices using the specified reference picture, and (iii) writing, into the encoded sequence, the encoded slice and the index that identifies the specified reference picture in the reference list description that corresponds to the buffer description indicated by the selecting information, wherein syntax elements included in the sequence header are applied to all of the pictures in the encoded sequence, the syntax elements included in the sequence header including the buffer descriptions and the reference list descriptions, and wherein syntax elements included in a header of each of the slices are applied to all blocks in the slice, the syntax elements included in the header of the one of the slices including the selecting information” of claim 23. 
Thus, the prior art does not disclose the aforementioned claim 23. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on 6/24/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of US Patent Number 8,891,613 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488